 DECISIONS OF NATIONAl442Manufacturing, Maintenance, Industrial and GeneralConstruction Workers, Local Union No. 652, La-borers' International Union of North America,AFL-CIO (Professional Community Management,Inc., Leisure World) and Pio H. Puente. Cases 21CB-5945 and 21 CB 6136August 14. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEM1BIKRS JENKINSAND MtiRPIIYOn April 7, 1978, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.The General Counsel has excepted to certain credlhilits finding, ma.deby the Administrative l aw Judge It is the Board's established pohiics not tooverrule an Administrative l.aw Judge's resolutions w ith respect iit credbill-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dr- Ka/ll Produ i.s, In .91NLRB 544 (1950). enfd. 188 F2d 362 IC.A. 3, 195l) We have carefullyexamined the record and find no basis for reversing his findings.2The central issue in this proceeding is whether or not Respondent'sactions in the course of a contract ratification vote i hich : as nlot a coindi-tion precedent to the agreement restrained or coerced emploxees in theexercise of their Sec. 7 rights. The voting was held both at a central locationand through visits to work crews on the job, but the t nion avoided the workcrew of a vociferous opponent of both the Union hier;lrchN aind the con-tract. A majority of the unit approved the contract 1 he Administralti e l.daJudge held that the Union's conduct of the voting was law[ul.We agree that Respondent did not s iolate Sec 8(b)(1 H A), but e ite see noneed to go beyond the facts of this case The ratification ,,ote wais not evena condition precedent to arriving at a contract and, since it did not affectemplosment conditions but only Insvoled the emplo)ee union relationship.was strictly an internal union matter See .,rth ('(,iat ( ;iunrim' l)lrl lCouncil af Carpenters. Lniied Brotherhoid of Caurptnteri d& Joitners I .4 Amrtli aA FL CIO: and Carpenters I al U ni ,n 751. (I niited Broher rilid i l ( cirpenters & Joiners of Ameri a. A4 iL ('10 it Ktli (abuin c t Slhor. Ii , d 1) a(ahinet Manufacturing (Cor-p. 197 NI RB 905 (1972)L LABOR RELATIONS BOARDDECISIONSIAIt-MLNI OF tIl CAStDav ) Gi HII.LBR NN Administrative Law Judge: Thiscase was heard at Los Angeles, California, on January 31and February 1. 1978, based on a consolidated complaintalleging that Manufacturing, Maintenance, Industrial andGeneral Construction Workers, Local No. 652, Laborers'International Union of North America, AFL-CIO, calledthe Union or Respondent, violated Section 8(b)( 1 )(A) and(2) of the Act by causing job discrimination against Pio H.Puente because he opposed ratification of a successor col-lective bargaining agreement, and by excluding employeesfrom participation in a contract ratification vote.Upon the entire record, my observation of the witnesses,and consideration of post-hearing briefs, I make the fol-lowing:FtN)INIGs OF FA( I AND RESU LIANI CONC LUSION OF LAWPio Puente has been employed continuously by Profes-sional Community Management, Inc. (PCM), since 1969,holding membership in the Union all during that time.' Acollective bargaining relationship covering employees uti-lized by PCM in fulfillment of its several contracts withmutual residential corporations exists between these par-ties, whereunder a certain contract was reopened late in1976 for negotiations on economic subjects.2Based on ten-tative agreement reached by late November, David Her-nandez. business manager for the Union, assembled mostPCM employees at a maintenance building on December Ifor discussion of proposed terms. Puente objected to thisapproach, and Hernandez rescheduled to December 4 atthe union hall.3This meeting ended inconclusively, andfurther negotiations refined the tentative agreement to thepoint that, on December 15, business agent Daniel Cabrerawas satisfied with the terms and set ratification steps inmotion. A teller committee was established under BernardSchaefer, with Santos Jiminez on it specifically to provideSpanish language fluency. From December 15 through 17.P('M is engaged fromii a main office and place of business at NewportBeach. (Calfornia, in properts management and maintenance for residentialretirement communities, including "Leisure World" located In L agunaHills C(alifornia D)uring normal course and conduct of such business opera-tions, it annuall?, derives gross revenues in excess of $500,000 and performsses ices valued ImI excess iof $50,000 for customers located within C'alifornia.each of whom annually purchases and receives goiods valued in excess of$5 0.Ot) directl, from suppliers located outside California. I find that PC(Mis an emploser engaged In commerce within the meaning of Sec 2(6) and (7)if the Act, and that Respondent is a labor organization within the meaningof Sec, 2(5).All dates and named months hereafter are In 1976, unless indicatedoitherwise.Puente had engaged In a "running feud" with the union hierarchy stem-ming from his replacement as chief steward In late 1975. This manifested ingeneral opposition to the integrils of Incumbent functionaries and numer-ous internal or external charges. Puente's regular occupation was landscapeirrlgatlr: h wever. he regularly performed a morning duty of drlsinggrounds crews bs bus to their relatisels distant work areas throughout theiotal l Iisure Woirld complex237 NLRB No. 67 MANUFACTURING, MAINTENANCE, INDUSTRIAL & GENERAL CONSTR. WKRS.balloting ensued both at a central point on work premisesand by direct visit to many work crews. Puente's work crewNo. I was avoided because of Jiminez' belief, shared inlesser part by Schaefer, that it would only create unproduc-tive harangue to approach them. The ratification processended the morning of December 20. and a verified countshowed 228 members in favor out of a validly cast 294.By no later than December 16, Personnel Director Mary(Mike) Christensen had received information that Puentewas detaining crews on the bus while he spoke against theproposed contract and, more basically, the entire processof negotiations as determined by then-incumbent union of-ficials. She verified the apparent truth of this with groundsmaintenance manager Fred Ridge, and promptly sought tomeet with Puente. This meeting did not materialize thatafternoon, so she pointedly arranged it without fail for ear-ly December 17, and that union representatives be present.That morning, Puente, chief steward Tony Nunez, andChristensen assembled in her office awaiting the expectedarrival of Cabrera (company official Mitchell also attendeduneventfully). Preliminary conversation also touched onPuente's believed dereliction, and that 201 ratification bal-lots would mean a majority of the 400 employees had vot-ed. Cabrera arrived and Christensen proceeded to accusePuente of interfering with PCM functions by detention andagitation of crews. She induced Puente to shake hands withher over his assurance to desist, while Cabrera voiced arole as defender of member Puente. With this much done,Cabrera spoke reprovingly to Puente about his assertedlyself-defeating opposition to what the Union was achieving.to which Puente responded he would communicate furtheronly through an attorney. As final dynamics of this meet-ing, Christensen determined to relieve Puente from thebusing function, and she relayed this by telephone to Ridgefor immediate implementation. As it happened, Puente wasto begin a 3-week vacation, so the actual change was mani-fested later, to last for about 2 months.4This consolidated complaint is unmeritoriously founded.Probative evidence has not yet emerged that Respondentcaused the change in job function as alleged.5 Christensen's4This recitation of facts embodies ,arious credlihilii resoluion,. the primars ones being acceptance of Nune' and C(abrera's denial that theNevinced ans retaliators purpose toward Puente, and ( hrslensen's descrip-tion ,of spontaneously and as a matter of pure admlnlsiratir e judgment de-ciding that Puente's separation fromn cn.enlent contact with ground crewswould he in PCM's best vital Interests5 I do not reach the question of whether this variation from the routine ofa workda, was detrimental to an extent conlemplated bh the word "discrinm-action shows as nothing more than routine judgment em-anating from intracompany advice, and without the taintof Union influence. What she did was expectably tailoredto the problem at hand, and her solicitation of agentleperson's agreement from Puente was perfectly con-sistent with all probabilities of that point in time. Contraryindicators from testimony that Nunez boasted of "getting"Puente and that Cabrera surreptitiously urged a retaliatorythrust are rejected as unreliable.'As to the second branch of the case, the extended recon-struction of ratification steps utterly misses the mark. Nodoctrine has been propounded that permits Board moni-toring of internal union procedures that may seem below"laborator" standards.7It is unavailing to rely on Vaca v.Sipes, 386 U.S. 171, because that case established the dutyof "fair representation" in general terms as part of the fash-ioned body of Federal labor law where, as is not the casehere, some equity arguably relates to Section 8(b)(l)(A).The Union amply transcended Puente's braying com-plaints, and worthily completed final steps of the desiredratification process under difficult circumstances not of itsmaking.Accordingly, I conclude that Respondent has not vio-lated Section 8(b)( I )(A) and (2) of the Act as alleged, andissue the following recommended:ORDERThe complaint is dismissed in its entirety.n.uiimn" as usled in Sec 8(l it )t (iand here related to Sec X8ht2) I It was aIlminor nolorninyr duts that was insolsed. its cessation asis not shown to haseCiast Puerile Into other lse .ardluous or disagree.able task patterns, nor washis conmpenslltion affectedII find the testimons of Robert (,omez. I rancisco Prado, Herminuc Lar-los. and Saledoinluo V.arusls exaggeratedl5inaccurate. stemming from re-duced 3alidils If serbal communication in this pervasively bilingual em-pl osment setting, th i olripoundlied hb suggestilbltl r..ooted in the personalalignmenlts presentA I ederal mrlediator was asked to agree with the basic approach. ballot-itg mechanics were falrl! controlled by a representative cross section ofmembers. and no real challenge uas eser mounted to the overwhelming votein support of w hat had been negotiated. The deliberate shunning of Puente'screw No I was, front all evidence. an understandable effort to avoid futilityand turmoll. Puente's dissident role was well known, and I find his hsperac-tioe criticsm of the I nion carried Ihe further feature of nevertheless ac-cording him (and others osensibl disenfranchised) every entitlement tohave soled had the w ishedIn the event no' exceptions are filed as pro.vided bs Sec 102,46 of theRules aind Regulation,,s f the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations. be adopted hb the Board and becomeits filndings, concluions, and Order. and all objections thereto shall bedeemed vsalied forr all purposes443